675 S.E.2d 661 (2009)
STATE of North Carolina
v.
Charles N. CARSON.
No. 609P07-2.
Supreme Court of North Carolina.
March 19, 2009.
Charles N. Carson, Pro Se.
LaToya B. Powell, Assistant Attorney General, for State of NC.
Peter S. Gilchrist, III, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 16th day of July 2008 in this matter for a writ of certiorari to review the order of the Superior Court, Mecklenburg County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 19th day of March 2009."